Title: From John Adams to François Adriaan Van der Kemp, 15 December 1809
From: Adams, John
To: Van der Kemp, François Adriaan



Sir
Quincy Decr. 15 1809

I have received your kind Letter of 28. of November and another Some time ago that I have not answered.
I rejoice with you in all your Prosperity, particularly in the happy Marriage of your Son; and sympathize in all your Sorrows, more especially in the Misfortune of your son Friend Vreede, whom I remember well.
Happy are you in your various Learning and the Enjoyment of your Books. I can read but little on acc on account of my Eyes. My Wife and Children and Grand Children are very good to read to me, but they can not always read when I want, nor always such Books as I should choose
There is in one of the last Anthologys an handsome Character of our Friend Mr John Luzac, which I hope you will read with Pleasure. I should be glad to know who wrote it.
It is a little remarkable that you never heard the Litterary Character of my Consort. There have been few Ladies in the World of a more correct or elegant Taste—A Collection of her Letters for the forty five years that We have been married would be worth ten times more than Madame Sevigne’s, though not so perfectly measured in Syllables and Letters; and would or a least ought to put to the Blush Lady Mary Worthy Montague and all her Admirers. So much! You will say for Conjugal Complaisance! So much! I say for Simple Justice to Merit.
What shall I say to you concerning your Diploma? I have Spoken twenty times to our secretaries to prepare and send it, and have as often been promised. But We are all Men of Business. Our secretaries have been Members of Congress; And I begin to think that Politicians should never be accademicians.
When I was in Leyden a Gentleman was introduced to me, I know not by whom, who presented me with a small Volume of Latin Poetry of his own Composition. In it was the famous Compliment to Dr Franklin.
Eripuit Cœlo Fulmen Sceptrumque Tyrannis, and I always understood that Gentleman to be the author of it. Can you tell me his Name? It has been in France and the World, attributed to Mr Turgot. But I have always understood that Mr Turgot took it from that volume, and only altered it to
Eripuit Cœlo Fulmen; mox Sceptra Tyrannis.
Pray tell me if you can the Name and Character of that Leyden Latin Poet, and whether my Memory has not deceived me.
I am in the last year of my fifteenth Lustre, and write with great difficulty. But as long as I can write at all I shall express to Mr Van der Kemp my best Wishes for his Happiness

John AdamsYour Question “Through What means the military and commercial Spirit can be most effectually entertained and rendered permanently advantageous to a Free Nation under a Republican form of Government is of great Importance. But no Man would discuss it. Nine tenths of our Nation would say the Militia, the other tenth a Standing Army. The Merchants would all say Let commerce alone and Merchants do as they please. Others would say protect Trade with a Navy. Others let Commerce be annihilated. Such Questions would only make of our Accademies so many Political Caucus’s.
